Citation Nr: 1717352	
Decision Date: 05/19/17    Archive Date: 06/05/17

DOCKET NO.  15-15 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a right shoulder condition.


ATTORNEY FOR THE BOARD

B. Gabay, Associate Counsel


INTRODUCTION

The Veteran served active duty from May 1977 to March 1994.

This matter comes before the Board of Veterans' Appeals (Board) from a December 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  That rating decision denied service connection for a bilateral ankle condition, a right shoulder condition, a low back strain, and bilateral knee pain.  The Veteran filed a timely Notice of Disagreement noting his intention to appeal only his right shoulder condition.  As such, the Board finds that all other claims adjudicated by the RO are final as a matter of law.

In March 2016, a Board field representative contacted the RO and requested that any outstanding documents be associated with the claims file, or a full rescan be completed if appropriate.  However, the RO responded that there were no additional documents to be added to the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's claim for service connection for a right shoulder condition requires further development.

The Board notes that the Veteran has not been afforded a VA examination in connection with his claim on appeal.  The Veteran contends that his right shoulder condition is related to his active duty service.  Specifically, in a January 2008 VA treatment note, the Veteran states that he injured his right clavicle and right shoulder in a ski accident while he was assigned to a ski division in Colorado.  In the same January 2008 VA treatment note, the Veteran states that he has recurring right shoulder pain and flare-ups, yet the Veteran also stated that, up to that point, he had never sought care from any VA medical facility for his right shoulder.  The VA examiner diagnosed the Veteran with arthralgia of the right shoulder.  

There are currently no medical records in the claims file regarding the Veteran's right shoulder since 2008, nor are there service treatment records on file to support the Veteran's contention that he injured his shoulder during an in-service ski accident.  Additionally, the Veteran has not been afforded a VA examination to determine the nature and etiology of his right shoulder condition.  The Board finds remand is warranted so that examinations and opinions with respect to this claim may be obtained, and so that a more complete claims file may be developed.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).   

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Attempt to obtain and associate with the claims file any outstanding records pertinent to the Veteran's issues on appeal, to specifically include any more recent treatment records related to the claimed disabilities.  If any requested records are not available, the record should be annotated to reflect such, and the Veteran should be notified.

2. Schedule the Veteran for a VA examination by an appropriate VA examiner.  The purpose of the examination is to determine the nature and etiology of the Veteran's right shoulder condition and whether any identified disorders began during active service or are related to any incident of service.

The following considerations must govern the examination:

a.  The claims file and a copy of this remand must be made available to the examiner, who must acknowledge receipt and review of these materials in any report generated.

b.  The examiner must review all medical evidence associated with the claims file.

c.  All indicated testing must be accomplished. The examiner must consider the Veteran's lay testimony and note in his or her report whether there is a medical basis for corroborating or discounting the credibility or reliability of the Veteran.

d.  The examiner must provide a diagnosis for any right shoulder condition found as a result of considering the claims file and from examining the Veteran.

e.  For any right shoulder condition diagnosed, the examiner must specifically opine whether that disability (1) began during service, or (2) is related to any incident of service.

f.  In all conclusions, the examiner must identify and explain the medical bases of his or her opinion with reference to the claims file.

g.  The mere statement of the examiner's expertise and/or a bare summary conclusion is not alone sufficient under the law to accomplish VA's legal obligation to assist the Veteran. By law, the Board must evaluate multiple factors in determining whether medical opinions are sufficient to evaluate a claim. These factors include but are not limited to whether the examiner was aware of all facts of record; reviewed the claims folder; conducted any necessary clinical testing or interview with the Veteran, and whether the examiner explained the factual and medical bases for any opinion.

3.  After completing all indicated development, the RO must readjudicate the Veteran's claim in light of all the evidence of record.  If the benefits sought on appeal remain denied, then the Veteran must be furnished a fully responsive Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity for response.  Thereafter, if indicated, the case must be returned to the Board for the purpose of appellate disposition.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




